IN THE COURT OF APPEALS OF IOWA

                                   No. 19-2034
                               Filed July 21, 2021


IN THE MATTER OF THE ESTATE OF GLADYS R. TROENDLE, Deceased.

STEVEN TROENDLE,
     Plaintiff-Appellant/Cross-Appellee,

vs.

MICHELE TROENDLE, Individually and in her capacity as Co-Executor,
     Defendant-Appellee/Cross-Appellant.
_________________________________

MICHELE TROENDLE,
     Plaintiff,

vs.

STEVEN TROENDLE,
     Defendant.
________________________________________________________________

       Appeal from the Iowa District Court for Allamakee County, Alan Heavens,

Judge.


       Steven Troendle appeals a civil jury verdict.   Michele Troendle cross-

appeals the damages awarded. AFFIRMED ON APPEAL; REVERSED AND

REMANDED ON CROSS-APPEAL.


       Dennis G. Larson, Decorah, for appellant.

       Jeffrey R. Tronvold of Eells & Tronvold Law Offices, P.L.C., Cedar Rapids,

for appellee.


       Considered by Mullins, P.J., and May and Schumacher, JJ.
                                           2


MAY, Judge.

          Steven Troendle appeals a jury award in favor of his sister, Michele

Troendle. Michele cross-appeals. We affirm as to Steven’s appeal. We reverse

and remand as to damages only on Michele’s cross-appeal.

I. Facts and Prior Proceedings

          Steven and Michele are the adopted children of Gladys and Richard

Troendle. In 1964, Gladys and Richard executed a joint will. It devised and

bequeathed all of their property “to the survivor” spouse or, if both “should die in a

common disaster,” to Steven and Michele, “share and share alike.”

          Then in 1986, Richard died. That same year Gladys drafted a new will. It

directed her estate to be divided between Steven and Michele, “share and share

alike.”

          Eventually, Michele moved back on the family farm. Meanwhile, Steven

lived in town with his family.

          Gladys’s health began to deteriorate. She had a stroke in 2002. After that,

she required assistance from Michele to get around the home.

          Gladys began discussing possible changes to her will. She told Steven’s

sons, who rented farmland from her, that she intended for Michele to inherit the

family farm.

          Gladys’s health continued to deteriorate. Michele continued to provide her

with day-to-day care. In 2015, Gladys met with an attorney and executed a new

will. Unlike her prior will, Gladys’s 2015 will left her entire estate to Michele. And

it stated:
                                          3


              I am deliberately omitting my son, Steven Troendle as a
       beneficiary . . . . I hold no ill will against my son Steven, but wish to
       leave my entire estate to my daughter Michele because she has a
       greater financial need for the inheritance and because she has cared
       for me for many years without any compensation through sickness
       and infirmity.

       Then on March 16, 2016, Gladys died. On April 29, Michele provided

Steven with a copy of Gladys’s 2015 will. On May 2, Steven initiated probate

proceedings using the 1964 will and was appointed executor. Michele became co-

executor on July 11.

       Michele continued to live on the farm. However, because Steven and

Michele served as co-executors, any maintenance or improvements to the property

had to be agreed upon by both Michele and Steven. Several times the two could

not come to agreement about how to address issues with the property.

       Steven contested the 2015 will, claiming Michele exerted undue influence

on Gladys to persuade her to change her will. Michele filed a separate civil lawsuit

against Steven stemming from his conduct as an individual and as executor of

Gladys’s will. Michele asserted ten claims against Steven: abuse of process,

tortious interference with inheritance, breach of fiduciary duty, conversion,

defamation, fraud, civil conspiracy, concert of action, intentional infliction of

emotional distress, and malicious prosecution.1 Steven moved to consolidate the

two cases, which the court granted over Michele’s objection.              The matter

proceeded to a jury trial. Following presentation of the evidence, Steven moved




1The petition also named Steven’s attorney and several of his family members as
defendants. Those individuals are not a part of this appeal.
                                         4


for a directed verdict, which the district court denied.2 Seven of Michele’s claims

were submitted to the jury, namely: abuse of process; tortious interference with

inheritance; breach of fiduciary duty; conversion; fraud; intentional infliction of

emotional distress; and malicious prosecution. The court also submitted Steven’s

undue influence claim.

      The jury found Steven did not prove the 2015 will was the result of undue

influence by Michele. And the jury found Michele did not establish the elements of

her fraud claim. But the jury found Michele did prove her claims of intentional

infliction of emotional distress, breach of fiduciary duty, conversion, interference

with inheritance, abuse of process, and malicious prosecution. As for damages,

the jury awarded $639.13 in actual damages and $50,000 in punitive damages on

Michele’s conversion claim.     In addition, the jury awarded $24,300 in actual

damages on Michele’s malicious prosecution claim. But the jury awarded no

damages on Michele’s claims of intentional infliction of emotional distress, breach

of fiduciary duty, interference with inheritance, and abuse of process.

      Following trial, Steven moved for judgment notwithstanding the verdict

(JNOV) or for new trial. Michele moved for new trial or additur. The court denied

the motions; entered judgment against Steven for $74,939.13; and removed

Steven as co-executor of Gladys’s estate.

      Steven appeals, and Michele cross-appeals.          Additional facts will be

discussed as necessary.




2 The court initially granted the motion for directed verdict with respect to the
conversion claim and then later changed its ruling.
                                          5


II. Discussion

       A. Steven’s claims

       1. JNOV

       For his first claim, Steven contends the district court should have granted

his motion for JNOV. “We . . . review a district court ruling on a motion for judgment

notwithstanding the verdict for correction of errors of law.”      Thornton v. Am.

Interstate Ins. Co., 897 N.W.2d 445, 460 (Iowa 2017) (citation omitted).

       “The purpose of [JNOV] is to allow the district court an opportunity to correct

any error in failing to direct a verdict.” Easton v. Howard, 751 N.W.2d 1, 4 (Iowa

2008). “Our role is to decide whether there was sufficient evidence to justify

submitting the case to the jury when viewing the evidence in the light most

favorable to the nonmoving party.” Smith v. Iowa State Univ. of Sci. & Tech., 851

N.W.2d 1, 18 (Iowa 2014) (citation omitted). “Every legitimate inference which can

be reasonably made from the evidence is considered, and if reasonable minds can

differ on the issue, it is for the jury to decide.” Thacker v. Eldred, 388 N.W.2d 665,

670 (Iowa Ct. App. 1986) (citation omitted). JNOV is appropriate “only in rare

circumstances.” Huss v. State, No. 16-2145, 2019 WL 478794, at *2 (Iowa Ct.

App. Feb. 6, 2019).

       So we must decide if this case is one of those rare circumstances. But to

do so, Steven must first present fully developed arguments for us to consider. This

is where we reach a significant roadblock. Steven’s appellate briefing presents

scattershot arguments that are under developed or not supported by relevant legal

authority. See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite authority in support

of an issue may be deemed waiver of that issue.”); Midwest Auto. III, LLC v. Iowa
                                          6

Dep’t of Transp., 646 N.W.2d 417, 431 n.2 (Iowa 2002) (finding a “random

assertion of error insufficient to preserve the issue for appellate review”); cf.

Mahnesmith v. State, No. 19-0877, 2020 WL 7868233, at *5 (Iowa Ct. App. Dec.

16, 2020) (noting a party “cannot plant seeds [of an argument] and walk away

expecting the court to nurture them to maturity to discover their true identity”);

Shcharansky v. Shapiro, No. 19-0739, 2020 WL 2487620, at *10 (Iowa Ct. App.

May 13, 2020) (determining a motion for JNOV “was not presented with enough

specificity for us to review the issue on appeal”). Moreover, as Michele points out,

many of Steven’s claims are not preserved because he did not first bring them in

his motion for directed verdict. See Konicek v. Loomis Bros., Inc., 457 N.W.2d

614, 617 (Iowa 1990) (“A [JNOV] must stand or fall on the grounds stated in the

motion for directed verdict. On appeal, our review is limited to those grounds.”).

As to the preserved and sufficiently developed arguments, we conclude the

evidence presented was sufficient to support the jury’s verdicts. The district court

did not err in denying the JNOV motion.

       2. Directed Verdict

       Steven also argues the district court erred in denying his motion for directed

verdict on each count. We review the court’s denial of a motion for directed verdict

for errors at law. Heinz v. Heinz, 653 N.W.2d 334, 338 (Iowa 2002). “We consider

the evidence in the light most favorable to the non-moving party.”           Id.   “If

reasonable minds could reach different conclusions based upon the evidence

presented, the issue must be submitted to the jury for determination.” Id. “If there

is substantial evidence in the record to support each element of the claim,” the

district court must overrule the motion. Id. (citation omitted).
                                         7


       On appeal, Steven’s argument focuses on the abuse-of-process claim.3 To

recover on the abuse-of-process claim, the jury instructions required Michele to

establish:

               1. On or about the 2nd day of May, 2016, Seven Troendle
       intentionally used the probate court to initiate probate proceedings
       with a will from 1964 after[4] he knew another will should have been
       submitted.
               2. Steven Troendle used the legal process primarily for
       harassment, delay and to place himself in the position of [e]xecutor
       to which he was not entitled, and not for its intended use which is
       explained in [i]nstruction [n]o. 27.[5]
               3. Steven Troendle’s use of the legal process for the improper
       purpose was a cause of Michele Troendle’s damage.
               4. The amount of damage.

       Steven argues he could not be liable for abuse of process because, when

he initiated probate proceedings using the 1964 will, it was yet to be determined


3 Steven attempts to incorporate all of the arguments from his motions for directed
verdict and JNOV into his appellate brief by stating, “Arguments made in both
[m]otions are incorporated by reference and are further addressed below.” This is
not sufficient. The appellant must present and develop their arguments in their
appellate brief. It is not for this court to chase down the parties’ arguments; it is
for the parties to present their arguments before this court for our consideration.
        Steven’s brief also raises an argument relating to the tortious-interference
claim. However, he did not raise the argument in either his written or oral motion
for directed verdict. So we will not consider it on appeal. See Meier v. Senecaut,
641 N.W.2d 532, 537 (Iowa 2002).
        Steven also briefly mentions the conversion claim; but he does not develop
his argument beyond a passing reference. So we deem it waived. See Midwest
Auto., LLC, 646 N.W.2d at 431 n.2.
4 The word “which” was crossed out and replaced with “after” in handwriting. This

alteration does not change our analysis.
5 Instruction twenty-seven stated:

                The wrong act involved in “abuse of process” is using the
        process for a reason different from the purpose for which the process
        was designed. For example, it could be using a legal process to
        force another to take some action or not take some action unrelated
        to the legal process. The result of the earlier legal proceeding does
        not matter.
                The purpose of probate proceedings is to probate the will of a
        decedent.
                                        8


that the 2015 will was valid. He also claims he was entitled to serve as executor

and his acts were reasonable.

       We note Steven has not provided any supporting legal authority for his

argument. See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite authority in support

of an issue may be deemed waiver of that issue.”). Rather, Steven merely presents

his version of events. Michele presented a differing version of events—and a

differing explanation of Steven’s motivations and conduct. And she presented

sufficient evidence to support the elements of her abuse-of-process claim as

instructed. So the district court correctly denied Steven’s motion for directed

verdict.

       3. Reversal of Directed Verdict on Conversion Claim

       Next, Steven argues the district court erred in reversing its ruling on the

motion for directed verdict with respect to Michele’s conversion claim.6 Because

Steven does not develop his argument, we consider it waived. Midwest Auto., 646

N.W.2d at 431 n.2.

       4. Punitive Damages Award

       Finally, Steven argues the district court should have reduced the punitive

damages awarded on the conversion claim because they were excessive.

“Appellate review for excessiveness is de novo.” Wolf v. Wolf, 690 N.W.2d 887,

894 (Iowa 2005). But we again run into an error-preservation issue. On appeal,

Steven argues the ratio between actual and punitive damages was constitutionally



6The court initially granted the directed verdict in anticipation that Steven would
promptly return property removed from a security box, including Michele’s adoption
paperwork, and provide payment for various expenses to Michele.
                                          9

excessive under Thornton v. American Interstate Insurance Co., 940 N.W.2d 1, 42

(Iowa 2020), and “various cases cited in Thornton, such as Ezzone v. Riccardi,

525 N.W.2d 388 (Iowa 1994).” But he did not raise this argument in the district

court. So error is not preserved. See Meier, 641 N.W.2d at 537.7

       B. Michele’s Claims

       For her part, Michele cross-appeals the district court’s denial of her motion

for new trial or additur. She argues the damages awarded were inconsistent with

the jury’s liability findings. She asks for “retrial on the issue of damages for the

claims of abuse of process, malicious prosecution, interference with inheritance,

intentional infliction of emotional distress[,] and breach of fiduciary duty.”

Alternatively, Michele asks us to “order an additur, and grant a conditional new trial

on damages . . . if Michele rejects [our] additur.”

       “We review the denial of a motion for new trial based on the grounds

asserted in the motion.” Fry v. Blauvelt, 818 N.W.2d 123, 128 (Iowa 2012) (quoting

Estate of Long ex rel. Smith v. Broadlawns Med. Ctr., 656 N.W.2d 71, 88 (Iowa

2002)). “If a motion turns on a legal question, such as whether a verdict is

inconsistent, we review for correction of errors at law.” Behle v. Youngwirth, No.




7 Couched within Steven’s punitive-damages argument, he also argues the jury’s
passions were inflamed because of tensions between Michele’s attorney and a
witness, so he should be granted a new trial as a result of counsel’s “improper
conduct.” But as the district court noted Steven did not object to the testimony or
seek any curative measure, so he has failed to preserve error as to that claim. See
State v. Thongvanh, 398 N.W.2d 182, 187 (Iowa Ct. App. 1986) (holding “[f]or an
objection to be timely it must ordinarily be made at the earliest opportunity, once
the basis of the objection becomes apparent” and because an objection was not
made when it became apparent, error was not preserved).
                                           10

19-0967, 2020 WL 6157786, at *3 (Iowa Ct. App. Oct. 21, 2020) (citing Pavone v.

Kirke, 801 N.W.2d 477, 496 (Iowa 2011)).

                In evaluating whether a verdict is inconsistent, we consider
       whether it “can be reconciled in any reasonable manner consistent
       with the evidence and its fair inferences, and in light of the
       instructions of the court.” Hoffman v. Nat’l Med. Enters., Inc., 442
       N.W.2d 123, 126-27 (Iowa 1989). If it cannot be reconciled because
       it is so logically and legally inconsistent, the verdict will be set aside.

Id.

       Here, the jury found Michele established her claims for abuse of process,

malicious prosecution, interference with inheritance, intentional infliction of

emotional distress, conversion, and breach of fiduciary duty. Under the court’s

instructions, damage to Michele was an essential element of each of these claims.

Moreover, for each of these claims, the marshalling instruction stated, “If Michele

Troendle has proved all of these [elements to the relevant claim], Michele Troendle

is entitled to damages in some amount.” So it was inconsistent for the jury to find

Michele satisfied these claims but not award her any damages for some of the

claims. See id.

       Because we cannot reconcile the jury’s liability findings with its damages

awards for abuse of process, interference with inheritance, intentional infliction of

emotional distress, and breach of fiduciary duty, we reverse the verdicts as to

damages on these four counts only. We remand for new trial as to the damages

on these four counts.8 See Thompson v. Allen, 503 N.W.2d 400, 401–02 (Iowa



8 Michele’s appellate brief also requests “retrial on the issue of damages for the
claim[] of . . . malicious prosecution.” But the jury awarded her $24,300 in
damages on this claim, which is not irreconcilable with the jury’s liability finding.
So we do not reverse damages as to malicious prosecution.
                                          11


1993) (ruling that a new trial was required on the issue of damages but not on

liability when there was no evidence “that the jury’s determination of fault was

compromised or affected by the evidence of damages”); Behle, 2020 WL 6157786,

at *4; Henson v. City of Davenport, No. 12-0698, 2012 WL 5951365, at *5 (Iowa

Ct. App. Nov. 29, 2012); Dell v. Hy-Vee, Inc., No. 09-0121, 2009 WL 2528095, at

*3 (Iowa Ct. App. Aug. 19, 2009).

III. Conclusion

       We find the bulk of Steven’s claims to be waived or not preserved. As to

his properly presented claims, we find no grounds for reversal. We reverse the

damages verdicts for Michele’s claims of abuse of process, interference with

inheritance, intentional infliction of emotional distress, and breach of fiduciary duty.

We remand for new trial as to damages only on those claims only.

       AFFIRMED ON APPEAL; REVERSED AND REMANDED ON CROSS-

APPEAL.